Exhibit 10.5
 
[ex10iv.jpg]
 
RELMADA
Therapeutics
 
January 31, 2014
 
Eliseo Salinas, MD
39 Union Avenue
Bala Cynwyd, PA 19004
 
Dear Dr. Salinas,
 
On behalf of Relmada Therapeutics, Inc. (the "Company"), 1 am pleased to offer
you the position of President and Chief Scientific Officer ("CSO") the
"Employee"). Speaking for myself, as well as the Company's Board of Directors
(the "Board"), we are all impressed with your credentials and look forward to
your future success in this position. The terms of your employment are set forth
herein (the "Employment Letter").
 
1. Position. The terms of your new position with the Company are as set forth
below;
 
(a)      You shall serve as President and Chief Scientific Officer of the
Company with such responsibilities duties and authority as are assigned to you
by the Chief Executive Officer or Board designee after a,pproval from the Board
of Directors. These responsibilities shall include all activities related with
the product development, clinical trials, strategy and commercialization of
Company's products as defined in the Schedule A "Duties". You shall perform such
other duties and shall have authority consistent with your position as may be
from tune to time specified by the Board of Directors of the Company ("Board")
and subject to the discretion of the Board. You shall report directly to the
Chief Executive Officer and also the Board designee and shall perform your
duties for the Company at the Company's offices except for travel that may be
necessary or appropriate in connection with the performance of your duties
hereunder. The offices will be located in New York City at 546 Fifth Avenue,
14th Floor, New York, NY 10036.
 
(b)      You agree to devote your best efforts and substantially all of your
business time to advance the interests of the Company and to discharge
adequately your duties hereunder. You may hold up to one board seat on a
for-profit entity and one board seat on a not-for-profit entity that do not
represent a conflict with the Company and subject to Board approval after review
of the time commitment involved.
 
2. Start Date. Subject to fulfillment of any conditions imposed by this letter
agreement, you will commence this new position with the Company on February 24,
2014 ("Start Date"). The Company has the right to withdraw the offer
contemplated by this Letter Agreement if you are unable to fulfill the Start
Date requirement.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.
 
4. Compensation.
 
(a)      Base Salary. You will be paid an annual base salary of four hundred
thousand and seventy-five thousand dollars ($475,000), which will be paid in
accordance with the Company's regular payroll practices. Upon the one year
anniversary of your Start Date, the Board will review your base salary with the
help of an independent compensation consultant to adjust upward, if appropriate,
your base salary to be competitively aligned to a range between the 25th
(twenty-fifth) and 75th (seventy-fifth) percentile of the relevant market data
of President and Chief Medical Officer ("CMO") positions of similarly situated
publicly traded Biotechnology/Specialty Pharmaceutical companies; the Board
shall review the amount of your base salary and performance bonus, and shall
determine the appropriate upward adjustments to each component of your
compensation within 60 days of the start of each calendar year Notwithstanding
the foregoing, you understand and agree that the Board is not required to
increase the Base Salary to such, or any other amount contemplated herein.
 
(b)      Performance Cash Bonus. You shall be entitled to participate in an
executive bonus program, which shall be established by the Board pursuant to
which the Board shall award bonuses to you, based upon the achievement of
written individual and corporate objectives such as the Board shall determine.
Upon the attainment of such performance objectives, in addition to your base
salary, you shall be entitled to a cash bonus in an amount to be determined by
the Board with a target of fifty percent (50%) of your base salary. As part of
your annual target bonus for 2014, $50,000 (fifty thousand) will be paid at the
end of the first quarter in which the Company's stock becomes publicly traded
and the Company has raised a minimum of $10 million (ten million) in financing
as part of the going public process. Within sixty (60) days after the Start
Date, the Board shall establish written individual and oorporate performance
objectives for 2014 and the amount of the performance pro-rata bonus payable
upon the attainment of each objective. At least thirty (30) days before each
subsequent calendar year, the Board shall establish written individual and
corporate performance objectives for such calendar year and the amount of the
performance bonus payable upon the attainment of such objectives. Within sixty
(60) days after the end of each calendar year, the Board shall determine the
amount of any performance bonus payable hereunder. Any such performance bonus
shall be due and payable within ninety (90) days after the end of the calendar
year to which it relates. In addition, you will be eligible for, a special,
one-time, sign-on bonus of $50,000 (fifty thousand) within 7 (seven) days after
the Start Date, however, if the Employee leaves without Good Reason or is
terminated for Cause within twelve months of the Start Date, the Employee shall
be required to pay back the full amount of the sign-on bonus to the Company
within 7 (seven) days of leaving or termination.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)      Stock Option and Restricted Stock Grant. The Board has agreed to grant
to you an option to purchase common shares of the Company (the "Initial Grant")
under the Company's current Stock Option Plan. The Initial Grant will consist of
an option grant to purchase up to 10,037,740 common shares (the "Options") of
the Company representing three percent (3.0%) of the fully-diluted common shares
of the Company as of the date of this Employment Letter.
 
(i)      Stock Options. The stock options of the Initial Grant will have an
exercise price equal to $0.15 cents per share of the Company's common stock
which is: equal to fair market value of the Company as determined by the Board
of Directors on the date of the grant. The stock options of the Initial Grant
shall have a term of 10 years starting at the signing of this Employment Letter
(the "Grant Date"). The stock options shall vest in compliance with Section
4(c)(ii) below.
 
(ii)      Vesting Schedule. The stock options of the Initial Grant shall begin
to vest on the Grant Date based on the following vesting schedule: Twenty-five
percent (25%) of the stock options of the Initial Grant shall vest on the first
anniversary of the Grant Date and the remaining seventy-five percent (75%) shall
vest in equal quarterly increments of 6.25% of the initial Option Grant over the
following three (3) year period.
 
(d)      Withholding of Taxes. You understand that the services to be rendered
hereunder will cause you to recognize taxable income, which is considered under
the Internal Revenue Code of 1986, as amended, and applicable regulations
thereunder as compensation income subject to the withholding of income tax (and
Social Security or other employment taxes). You hereby consent to the
withholding of such taxes as are required by the Company.
 
5. Benefits.
 
(a)      Benefit Plan — Health Insurance, Retirement and Stock Option Plan. The
Company will provide you with the opportunity to participate in the standard
benefits plans currently available to other similarly situated employees. The
Company reserves the right to cancel and/or change the benefits plans it offers
to its employees at any time, subject to applicable law.
 
(b)      Vacation; Sick Leave. You will be entitled to 20 days paid vacation per
year, pro-rated for the remainder of this calendar year and pro-rated by the
number of hours worked. Vacation may not be taken before it is accrued. You
will, be entitled to 5 days paid sick leave per year pro-rated.
 
(c)      Other Benefits. The Company will provide you with standard business
reimbursements (including mileage, supplies, long distance calls), subject to
Company policies and procedures and with appropriate receipts. In addition, you
will receive any other statutory benefits required by law,
 
 
3

--------------------------------------------------------------------------------

 
 
(d)      Reimbursement of Expenses. You shall be reimbursed for all normal items
of travel and entertainment and miscellaneous expenses reasonably incurred by
you on behalf of the Company provided such expenses are documented and submitted
in accordance with the reittibursenient policies in effect from time to time.
 
6. Confidential Information and Invention Assignment Aneem t. Your acceptance of
this offer and commencement of employment with the Company is contingent upon
the execution, and delivery to an officer of the Company, of the Company's
Confidential Information and Invention Assignment Agreement, a copy of which is
enclosed for your review and execution (the "Confidentiality Agreement"), prior
to or on your Start Date.
 
7. At-Will Employment and Termination of Employment.
 
(a)       The initial term of your employment shall be a period of one (1) year
from the Start Date (the "Initial Term"), provided that your employment with the
Company will be on an "at will" basis, meaning that either you or the Company
may terminate your employment at any time for any reason or no reason, upon
written notification to the other party, without further obligation or
liability, except that upon termination of your employment by you for
Termination for Good Reason, or by the Company, including change of control
during the Initial Term, other than for cause, you will be entitled to severance
equal to 12 months base salary and health benefits. Severance payments shall be
made of four equal quarterly installments and completed within one year of
termination of employment. For purposes of this Employment Letter, a "change in
control" shall be defined as the sale of more than fifty (50%) of the Company's
outstanding capital stock (other than in connection with an offering of the
Company's securities in a financing or a going public transaction), in a merger
(or similar transaction with the exclusion of a reverse merger) in which the
Company is not the surviving entity or following which the Company's
shareholders immediately prior to such transaction no longer control a majority
of the Company's voting stock.
 
(b)       You and the Company may extend the term of your employment, which will
automatically extend all of the terms of this Letter Agreement unless
specifically modified as permitted herein, by mutual written agreement.
 
(c)       Upon termination for cause, you shall be immediately paid all accrued
salary, bonuses, incentive compensation to the extent earned, vested deferred
compensation pension plan and profit sharing plan benefits, which will be paid
in accordance with the applicable, plan in which you are a participant, and
accrued vacation pay, all to the date of termination.
 
(d)       Upon any termination other than for cause, including Termination for
Good Reason", you will immediately be paid all accrued salary, all incentive
compensation to the extent earned, severance compensation as provided in Section
7(a) above, vested deferred compensation (other than pension plan or profit
sharing plan benefits, which will be paid in accordance with the applicable
plan), and accrued vacation pay, all to the date of termination,
 
 
4

--------------------------------------------------------------------------------

 
 
(e)       "Termination for Cause" means termination by Company of Employee's
employment (0 by reason of Employee's willful fraud upon, or deliberate injury
or attempted injury to, the Company, (ii) by reason of Employee's gross
negligence or intentional misconduct with respect to the performance of
Employees duties under this Agreement or (iii) by reason of Employee's material
breach of this Agreement; provided, however, that no such termination under
subsection (iii) above will be deemed to be a Termination for Cause unless the
Company has provided Employee with written notice of what it reasonably believes
are the grounds for any Termination for Cause and Employee fails to take
appropriate remedial actions during the thirty day period following receipt of
such written notice.
 
(f)        "Termination for Good Reason" means termination by the Employee due
to a material degradation of salary, and/or a material reduction in title,
position, responsibilities or duties.
 
8. Non-Solicitation. You agree that during the entire term of your employment
with the Company, and for a period of 24 months following the cessation of
employment with the Company for any reason or no reason, you shall not directly
or indirectly solicit, induce, recruit or encourage any of the Company's
employees or consultants to terminate their relationship with the Company, or
attempt any of the foregoing, either for yourself or any other person or entity.
For a period of 24 months following cessation of employment with the Company for
any reason or no reason, you shall not attempt to negatively influence any of
the Company's clients or customers from purchasing Company products or services
or to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct his or its purchase of products
and/or services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.
 
9.  Arbitration. This Agreement is to be governed by and construed in accordance
with the laws of the State of New. York applicable to contracts entered into and
wholly to be performed within the State of New York by New York residents. Any
controversy or claim arising out of or relating to this Agreement, or breach of
this Agreement (except for any controversy or claim with respect to Section 6 or
Section 8, which may be submitted, at the option of the Company, to any court of
competent jurisdiction located within New York, New York) is to be settled by
arbitration in New York, NY in accordance with the Commercial Arbitration Rules
of the American Arbitration Association, and judgment on the award rendered by
the arbitrators may be entered in any court having jurisdiction. There must be
three arbitrators, one to be chosen directly by each patty at will, and the
third arbitrator to be selected by the two arbitrators so chosen. Each party
will pay the fees of the arbitrator he or she selects and his or her own
attorneys, and the expenses of his or her witnesses and all other expenses
connected with presenting his or her case. Other costs of the arbitration,
including the cost of any record or transcripts of the arbitration,
administrative fees, the fee of the third arbitrator, and all other fees and
costs, will be borne equally by the parties. Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
paragraph, without breach of this arbitration provision,
 
 
5

--------------------------------------------------------------------------------

 
 
10. Indemnification. To the maximum extent allowed by the law of the State of
Delaware, the Company shall indemnify and hold the Employee harmless from and
against all losses, claims, damages, liabilities, costs and expenses (including,
without limitation, attorneys' fees) which may, at any time, be suffered by the
Employee as a result of the fact that the Employee is or was an employee of the
Company, or is or was serving at the request of the Company. The expenses
incurred by the Employee in any proceeding shall be paid promptly by the Company
in advance of the final disposition of any proceeding, at the written request of
the Employee to the fullest extent permitted under Delaware law.
 
11. Miscellaneous. This Employment Letter,, together with the Confidentiality
Agreement, sets forth the terms of your employment with the Company and
supersedes any prior representations or agreements, whether written or oral.
This Employment Letter may not be modified or amended except by a written
agreement, signed by the Company and by you. Whenever possible, each provision
of this Agreernent will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
be lessened or reduced to the extent possible or will be severed and will not
affect any other provision and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein. This Agreement will be governed by
New York law without reference to rules of conflicts of law. The waiver of any
breach of any provision of this Employment Letter will not operate or be
construed as a waiver of any subsequent breach of the same or other provision of
this Employment Letter, This Agreement will be binding on, and inure to the
benefit of, the executors, administrators, heirs, successors, and assigns of the
parties; provided, however, that except as expressly provided in this Agreement,
this Agreement may not be assigned either by Company or by Employee. This
Agreement may be executed in one or more counterparts, all of which taken
together will constitute one and the same Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
12. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (1) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, (iii) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the patties may later designate in writing, (iv) upon
confirmation of facsimile transfer, if sent by facsimile or (v) upon
confirmation of delivery when directed to the electronic mail address set forth
below, if sent by electronic mail:
 
If to the Company:           546 Fifth Avenue, 14th Floor
New York, NY 10036
Fax No 1 888 228 5672
Email address: st@relmada.com
 
If to you:                           39 Union Avenue
Bala Cynwyd, PA 19004
 
We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company's offer, please
sign and date this letter in the space provided below and return it to me by the
31st of January, 2014, along with a signed and dated copy of the Confidentiality
Agreement.
 

Very truly yours,     ACCEPTED AND AGREED:           ELISEO SALINAS  
RELMADA THERAPEUTICS, INC.
                    By:
/s/ Sandesh Seth
   
/s/ Eliseo Salinas  
   
Board Member
   
 
               
Date: January 31, 2014
   
Date: January 31, 2014
 

 
 
7

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
DUTIES
 
Reporting to the CEO and the Board designee, the President and. Chief Scientific
Officer ("CSO") will be directing and overseeing all aspects of drug
development, including drug discovery, pharmaceutical development, nonclinical
development, clinical development, project management, clinical operations, R&D
vendor selection, data management and biostatistics, regulatory affairs, health
economics and outcomes research, manufacturing, quality control, intellectual
property and due diligence evaluation, pharmacovigilance and drug safety and
post marketing drug surveillance.
 
This position requires up to 20% annual travel (domestic and international). Key
Responsibilities:
 
·
Advises the CEO and the company's board of directors on the company's drug
development and regulatory affairs strategy

·
Advises the CEO and the company's board of directors on the management of
pharmaceutical, clinical, medical and regulatory staff and departments including
budget, headcount, recruitment, retention, performance management, capacity
planning and development of company R&D objectives.

·
Develop strategy for nonclinical and clinical drug development and regulatory
affairs, consistent with the directions of the company's board of directors.

·
Lead pharmaceutical, scientific and medical professionals, R&D resources, and
R&D operational plans.

·
Drive the success of products through development of an integrated medical
strategy supporting product plans, including pharmaceutical, nonclinical and
clinical development plans, health economics and outcomes research

·
Assure alignment and integration of the latest relevant pharmaceutical,
scientific and medical information and developments into product plans.

·
Ensures high quality scientific and medical input into drug development and
strategic brand development, life cycle management, and ongoing market support
for the company business.

·
Ensure compliance as well as scientific and regulatory integrity of Relmada
sponsored medical research, information, and relationships with healthcare
providers.

·
Ensure brand information is communicated to key customers through appropriate
exchange of scientific and medical information. Includes responsibility for
publications, presentations at advisory boards, scientific meetings and with
external stakeholders such as clinical investigators and managed care customers.

·
Contribute to clinical development strategies through the integration of
customer insights and scientific knowledge

·
Accountable for REMS program development and operational execution and external
engagement

·
Ensure high level of scientific input and support for drug development

 
 
 

--------------------------------------------------------------------------------

 
 
·
Proactively establish and maintain KOL relationships through scientific
engagement

·
Develop and execute Influencing strategies to assure medical voice is heard in
key external governmental, industry and patient advocacy forums.

·
Develop scientific and medical strategies across disciplines.

·
Provide scientific and medical expertise to achieve desired outcomes on business
issues.

·
Contributes with medical expertise in identifying new opportunities for drug
development and external relationship development.

·
Oversee drug development due diligence effort

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment A: Confidential Information and Invention Assignment Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------